ROSSMAN, J.,
dissenting.
The plaintiffs are entitled to judgment against the defendant only in the event that the defendant’s son (Verne Stanley) sold the plaintiffs’ carrots to the cannery (Western Oregon Packing Corporation) and the latter, upon purchasing them, became indebted to the plaintiffs. If that sort of transaction took place, the defendant, upon receiving the money, was, of course, bound to pay it to the plaintiffs. But that transaction did not occur.
The facts were that the defendant, whose farm was producing a crop of carrots, had agreed to sell the crop to the cannery. Before the crop was harvested, the defendant leased his farm to his son, Verne, and assigned to Verne the contract which he (defendant) had with the cannery. As the crop was maturing it developed that it would produce less tonnage than had been anticipated — 150 tons. The plaintiffs’ farm, which was also producing a crop of carrots, was adjacent to the defendant’s. It was then thought that Verne should purchase the plaintiffs’ crop and deliver it to the cannery. At that juncture, according to the brief presented to this court by the plaintiffs-respondents, the following occurred:
“During the year 1953 the Plaintiffs and the Defendant were neighboring farmers in the Stayton area and Vern Stanley, a son of the Defendant, .was operating his father’s farm. Both'parties were raising carrots on their farms that year. Between August and November of 1953,-son Vern Stanley discussed with Plaintiffs the matter of purchasing their carrots. The defendant himself strongly *432favored purchasing Plaintiffs’ carrots, his reason beings that it would help to keep up the quota under his growers contract with the Western Oregon Packing Corporation. Being so. encouraged by Defendant, son Vern Stanley, in the forepart of November, 1953, entered into a verbal agreement with the Plaintiffs wherein Plaintiffs agreed to sell their carrots to the Stanleys * *
It is clear that Yerne, and not the defendant, was the purchaser.
Accordingly, the plaintiffs sold their carrots, not to the cannery, but to Yerne. The cannery did not become indebted to the plaintiffs, but to Verne. There was no agreement between the plaintiffs and the cannery. The latter did not know of the transaction between the plaintiffs and Verne. So far as the record indicates,, the cannery had no intimation that the carrots which were delivered to it were grown upon land other than the defendant’s. When the cannery later paid for the carrots, and in so doing made the check payable to the defendant and to the bank, the plaintiffs had no claim to that cheek nor to the money which it represented. Their claim was against Verne, to whom they had sold their crop. The majority opinion states: “It is clear, when the defendant received the cheek from the cannery, made payable to himself and the bank, it represented in part moneys due to the plaintiffs.” The above facts, in my belief, show that that statement is erroneous.
Without developing the facts any further, I express my conviction that the plaintiffs are not entitled to the challenged judgment. It should be reversed.
I dissent.